DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment received July 13, 2021 has been entered. Claim 1 has been amended to recite “to thereby balance the amount of charge of the battery with another battery in the battery pack.” Paragraphs [0019] and [0026] of the originally filed Specification support this amendment.

Response to Arguments
	The Applicant’s arguments and remarks received July 13, 2021 (“Remarks”) have been fully considered. It is respectfully submitted that the Applicant’s arguments are not persuasive and the rejections are maintained.
The Applicant argues that the rejection of Claims 1-11 under 35 U.S.C. 103 as being unpatentable over US2014/0002021 to Bertness in view of US2014/0145670 to Van Zwam et al is in error because neither of the prior art references relied upon are eligible prior art with respect to the pending claims. 
To support this argument, the Applicant contends that the instant application claims priority to U.S. Provisional Application No. 61/665,555 having a filing date of June 28, 2012 which is earlier than the filing date of the van Zwam reference. In addition, the Applicant notes that the instant application claims priority to the Bertness reference application.

The effective filing date of a claimed invention is determined on a claim-by-claim basis and not an application-by-application basis. See MPEP § 2139.01 for guidance in determining the effective filing date of a claimed invention under pre-AIA  35 U.S.C. 102. When applicant files a continuation-in-part application, none of whose claims are supported by the parent application under pre-AIA  35 U.S.C. 112, first paragraph, the effective filing date is the filing date of the child CIP. Any prior art disclosing the invention or an obvious variant thereof having a critical reference date more than 1 year prior to the filing date of the child will bar the issuance of a patent under pre-AIA  35 U.S.C. 102(b). Paperless Accounting v. Bay Area Rapid Transit System, 804 F.2d 659, 665, 231 USPQ 649, 653 (Fed. Cir. 1986).
Furthermore, any claim that only contains subject matter that is fully supported in compliance with the statutory requirements of pre-AIA  35 U.S.C. 112, first paragraph, by the parent application of a CIP will have the effective filing date of the parent application. On the other hand, any claim that contains a limitation that is only supported as required by pre-AIA  35 U.S.C. 112, first paragraph, by the disclosure of the CIP application will have the effective filing date of the CIP application. See, e.g., Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 
In the instant case, the clause of claim 1 reciting “control circuitry configured to selectively control a voltage applied to the battery by the plurality of power supplies and a load applied to the battery by the plurality of electrical loads based upon a measured amount of charge of the battery to thereby balance the amount of charge of the battery with another battery in the battery pack” is supported by the instant CIP application but not the 61/665,555 provisional or the application of the Bertness reference. The ‘555 provisional Application does not disclose, teach, or suggest this claim language, nor does it disclose means to selectively control a voltage applied to the battery by the plurality of power supplies and a load applied to the battery by the plurality of electrical loads based upon a measured amount of charge of the battery to thereby balance the amount of charge of the battery with another battery in the battery pack. Accordingly, the Van Zwam and Bertness references are eligible prior art with respect to the instant claims.   
	Because the instant claims contain a limitation that is not supported by the provisional Application, van Zwam and Bertness are eligible prior art and the Applicant’s argument is not persuasive. The rejection is maintained herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0002021 to Bertness in view of US2014/0145670 to van Zwam et al.

	Regarding Claim 1, US2014/0002021 to Bertness (“BERTNESS’021”) discloses an apparatus for balancing charge of a battery in a battery pack (para. 27, maintenance device 100, “individual cells or batteries within a pack can be balanced”), comprising: a plurality of power supplies (para. 41, series of fixed voltage power supplies can be used and coupled to provide adjustable voltage output; also the plurality of battery cells within the pack may be used as power supplies) configured to be selectively coupled to the battery (the power supplies may be selectively coupled to charge the battery); a plurality of electrical loads (abstract teaches one or more loads) configured to be electrically 
	While BERTNESS’021 teaches control circuitry and continuous controllability of voltage output (para. 41), BERTNESS’021 is silent with respect to control circuitry configured to selectively control a voltage applied to the battery by the plurality of power supplies and a load applied to the battery by the plurality of electrical loads based upon a measured amount of charge of the battery to thereby balance the amount of charge of the battery with another battery in the battery pack as required by Claim 1.
	US2014/0145670 to van Zwam et al. (“VAN ZWAM”) teaches an apparatus and method for balancing cells in a plurality of batteries of a battery block (abstract) including balancing circuits and a controller (abstract), the controller connected to a common bus of another battery, the plurality of balancing circuits comprising a bidirectional voltage converter, the controller selectively operates the plurality of balancing circuits to transfer energy between the plurality of cells in response to actual states of charge of the cells, a desired voltage level, and an actual voltage level (see the abstract and paragraphs 10-13). VAN ZWAM teaches control circuitry (rebalancing circuits) configured to selectively control a voltage applied to the battery of the battery pack by the plurality of power supplies (para. 22, teaches the applied voltage is stepped up to a higher level, or stepped down to a lower level, for the battery cell and the applied 
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified BERTNESS’021 to comprise control circuitry configured to selectively control a voltage applied to the battery by the plurality of power supplies and a load applied to the battery by the plurality of electrical loads based upon a measured amount of charge of the battery to thereby balance the amount of charge of the battery with another battery in the battery pack as required by Claim 1 and as taught by VAN ZWAM. The motivation for doing so would have been to utilize a cell balancing strategy that accounts for cell mismatch between multiple batteries that may be connected in series as taught by VAN ZWAM (para. 8).
	Regarding Claim 2, BERTNESS’021 and VAN ZWAM are relied upon as above with respect to the apparatus of claim 1, and BERTNESS’021 further discloses wherein the plurality of electrical power supplies are configured to be connected in series (for 
	Regarding Claim 3, BERTNESS’021 and VAN ZWAM are relied upon as above with respect to the apparatus of claim 1, and BERTNESS’021 further discloses wherein the plurality of electrical power supplies are configured to be connected in parallel (for example, battery pack of vehicle may be the plurality of battery supplies and the cells therein may be coupled in parallel or series, see para. 18).
	Regarding Claim 4, BERTNESS’021 and VAN ZWAM are relied upon as above with respect to the apparatus of claim 1, and BERTNESS’021 further discloses wherein the plurality of electrical loads are configured to be connected in series (para. 24 “Using the transistors 220A-D, the resistors 222A, B and 224A, B can be coupled in various series-parallel configurations in order to apply different loads to the battery pack 104. In this way, the load applied to the battery pack 104 is controllable by microprocessor 160”).
	Regarding Claim 5, BERTNESS’021 and VAN ZWAM are relied upon as above with respect to the apparatus of claim 1, and BERTNESS’021 further discloses wherein the plurality of electrical loads are configured to be connected in parallel (para. 24 “Using the transistors 220A-D, the resistors 222A, B and 224A, B can be coupled in various series-parallel configurations in order to apply different loads to the battery pack 104. In this way, the load applied to the battery pack 104 is controllable by microprocessor 160”).
	Regarding Claim 6, BERTNESS’021 and VAN ZWAM are relied upon as above with respect to the apparatus of claim 1, and BERTNESS’021 further discloses the 
	Regarding Claim 7, BERTNESS’021 and VAN ZWAM are relied upon as above with respect to the apparatus of claim 1, and BERTNESS’021 further discloses the apparatus including a plug (LV junction box 152 Fig. 2) for electrically connecting the plurality of power supplies to the battery, wherein the plug is configured to connect the power supplies in parallel (the cells of the pack may be coupled in series or parallel as discussed above and thus the plug is configured as claimed; para. 24 also teaches Using the transistors 220A-D, the resistors 222A, B and 224A, B can be coupled in various series-parallel configurations in order to apply different loads to the battery pack 104).  
	Regarding Claim 8, BERTNESS’021 and VAN ZWAM are relied upon as above with respect to the apparatus of claim 1, and BERTNESS’021 further discloses the apparatus including a housing (vehicle housing for on board device; para. 31 teaches a device housing for device 100) configured to house the plurality of power supplies and wherein the housing includes a plurality of connectors configured to couple to a plug whereby the power supplies (high voltage junction box housing charging source 171, and low voltage junction box housing charging source) are connected in series or 
	Regarding Claim 9, BERTNESS’021 and VAN ZWAM are relied upon as above with respect to the apparatus of claim 8, and BERTNESS’021 further discloses 9. The apparatus of claim 8 wherein the plug provides Kelvin connectors to the battery (para. 20, junction box plugs may be through kelvin connectors).  
	Regarding Claim 10, BERTNESS’021 and VAN ZWAM are relied upon as above with respect to the apparatus of claim 1. BERTNESS’021 discloses the circuitry may measure a resistance (para. 36 “dynamic parameter such as dynamic conductance, resistance, admittance, etc. can be determined based upon a change in the voltage across the battery pack and the current flowing through the battery pack”), BERTNESS’021 is silent with respect to the test circuitry is further configured to measure a resistance of a bus bar of the battery pack.  
	VAN ZWAM discloses balancing techniques based on individual cell voltages does not ensure all the cells will have same state of charge, as the voltage does not directly indicate the state of charge where the cells differ in capacity and internal resistance (para. 7). VAN ZWAM further discloses an apparatus for balancing a plurality of cells in a battery comprises a common bus that has a connector for coupling the common bus to the common bus of another battery and the apparatus also has a  measure a resistance of a bus bar (the common bus of battery pack of para. 10-12 coupled with connector and terminals as discussed by para. 20) of the battery pack where resistance, admittance, etc. can be determined based upon a change in the voltage across the battery pack and the current flowing through the battery pack as is known in the art.
	Regarding Claim 11, BERTNESS’021 and VAN ZWAM are relied upon as above with respect to the apparatus of claim 10, and BERTNESS’021 further discloses wherein the plurality of power supplies that are configured to charge the battery following testing of a resistance of the battery pack (para. 36 discloses measuring resistance of the battery pack).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729